DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are  not persuasive.
Applicants amendments to claims 4 and  11 overcome the claim objections.
Applicant has amended the claims so that the method and system occur “in a display interface of a first document editing software”. Further arguing that Gruber fails to disclose this because the display interfaces are of two different applications. The examiner disagrees. Gruber teaches in par. [0010] that the electronic device including a display and a microphone: displaying, on the display, a text-entry user interface comprising a text entry area having a focus location, a virtual keyboard, and a dictation affordance. Also par. [0134] teaches that These modules (e.g., sets of instructions) need not be implemented as separate software programs, procedures, or modules, and thus various subsets of these modules may be combined or otherwise rearranged in various embodiments. So the examiner believes that although Gruber discloses different modules for displaying, dictation etc. Gruber does indicate that the software programs can be rearranged into a single program.
Applicant has amended the claims to include “automatically modifying the format of the text in respective documents to the format of an original text in the respective documents to be edited”. Arguing that Johannsen does not teach the claim limitations. The examiner disagrees. Although Johannsen does teach that the formatting is based on the associated identity of the source. Par. [0079] teaches that the real-time editor 60 may perform formatting on the identity representation if need be, to produce a text representation of the identity. For example, the real-time editor 60 may prefix the identity text with timestamp, and/or add punctuations as appropriate, as in: "@ 10:45:57 THE COMMISSIONER:". The real-time editor 60 then incorporates this formatted text into the transcription text stream 32. This means that the documents (text stream) is formatted. Using the term respective which is relative does not overcome the rejection because respective is defined as relating separately to each of two or more things. So respective documents, is not limiting because it just means the documents are related separately to the respective documents, Johannsen has respective text stream, respective source identity. Additionally, Gruber teaches in response to determining that the natural-language user input includes a predefined editing command, device 104 can modify the previously obtained text by changing the formatting of the target text string. Such formatting may include underlining, italicizing, striking through, changing all letters to uppercase or lowercase letters, capitalizing the first letter, etc., depending on the predefined editing command, see par. [0295].

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an instruction acquisition module, configured for…  
a voice acquisition module, configured for… 
a recognition module, configured for… 
a text moving module, configured for… 
in claims 8, 9 and 12-14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-9, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber U.S. PAP 2017/0263248 A1, in view of Johansson U.S. PAP 2014/01280667 A1. in view of Lee U.S. PAP 2009/0177300 A1.

Regarding claim 1 Gruber teaches a method for quickly inserting a text of a voice carrier, comprising: 
in a display interface of a first document editing software(the electronic device including a display and a microphone: displaying, on the display, a text-entry user interface comprising a text entry area having a focus location, a virtual keyboard, and a dictation affordance, see par. [0010])
obtaining a voice acquisition instruction from a user (receiving, from the microphone, a natural language user input, determining whether the natural language user input comprises a pre-defined editing command, see par. [0006]; dictation-based editing can be used to modify text in a document, see par. [0254]);
obtaining a voice of interest according to the voice acquisition instruction (device 104 determines that the natural-language user input 820 includes a predetermined editing command, see par. [0273]);
recognizing a text corresponding to the voice of interest in the first document editing software (modifying the textual data based on the predefined editing command, see par. [0006]; Method 1000 can be performed using one or more electronic devices that include speech recognition and natural-language processing capabilities, see par. [0356]); 
opening a plurality of documents to be edited through the first document editing software (and text input module 234, search module 251 includes executable instructions to search for text, music, sound, image, video, and/or other files in memory 202 that match one or more search criteria e.g., one or more user-specified search terms, in accordance with user instructions, see par. [0129]);
adding the text corresponding to the voice of interest  into the plurality of documents to be edited opened by the first document editing software (transcribing the natural language user input and adding the transcribed natural language user input to the textual data, see par. [0006]). 
Although Gruber teaches accepting voice input, see par. [0090]; receiving natural language user input, see par. [0006]. 
However Gruber does not teach automatically modifying the format of the text in respective documents to the format of an original text in the respective documents to be edited.
In the same field of endeavor Johansson teaches a real-time multimedia event reporting system and method that enable reporters to generate accurate reports or contents simultaneously in multiple languages accessible by users from anywhere in any form in real-time as the live event proceeds. The disclosed system also enhances the real-time performance of the reporting process by enabling dynamic adjustment to the speech transcription operating parameters and by providing real-time editing of transcribed text using configurable event-specific text representations, see abstract. According to an example embodiment, when speech is detected from a speaker. This generates a signal to the real-time editor 60, which in turn accesses the location representation of source 14 stored in memory, retrieves the associated identity representation of source 14, and incorporate at least a portion of the associated identity representation of source 14 into the transcribed text 32, with any suitable modification or formatting thereof, which may comprise the time the audio 12 was detected, see par. [0078]. The real-time editor 60 accesses the stored data representing the location of the commissioner, and obtains the stored data representing the identity of the commissioner. The real-time editor 60 may perform formatting on the identity representation if need be, to produce a text representation of the identity. For example, the real-time editor 60 may prefix the identity text with timestamp, and/or add punctuations as appropriate, as in: "@ 10:45:57 THE COMMISSIONER:". The real-time editor 60 then incorporates this formatted text into the transcription text stream 32, see par. [0079].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Gruber with the Johansson reference for the benefit of enhancing the real-time performance of the reporting process by enabling dynamic adjustment to the speech transcription operating parameters and by providing real-time editing of transcribed text using configurable event-specific text representations, see abstract.
Regarding claim 2 Gruber teaches the method according to claim 1, wherein the voice acquisition instruction is a selecting instruction; obtaining a voice of interest according to the voice acquisition instruction comprises: 
selecting one or more voice carrier files from stored voice carrier files as the voice of interest according to the selecting instruction (selectively provide information e.g. user data stored on the device, see par. [0094]). 
Regarding claim 5 Gruber teaches the method according to claim 1, wherein the voice acquisition instruction is a recording instruction; 
obtaining a voice of interest according to the voice acquisition instruction comprises: recording a voice by using an audio input device and using the recorded voice as the voice of interest (audio circuitry receives sound signals from microphone, see par. [0090]). 
Regarding claim 6 Gruber teaches the method according to claim 1, wherein adding the text into a document to be edited in the first document editing software comprises: adding the text into a location to be inserted in the document to be edited, wherein the location to be inserted is a location of a mouse cursor, or a location of a touch screen cursor (device adds the transcribed text to the previously obtained text by appending transcribed text to the end of the previously obtained text by inserting it at a focus location such as a location of a cursor, see par. [0267]). 
Regarding claim 7 Gruber teaches the method according to claim 6, wherein the format comprising one or more of font, font size, color and line spacing (modifying the textual data comprises modifying a visual formatting of the textual data, such as underlining, italicizing, striking through, changing letters to uppercase or lowercase, capitalizing etc. see par. [0295]). 
Regarding claim 8 Gruber teaches an apparatus for quickly inserting a text of a voice carrier (an electronic device, see par. [0009]), comprising: 
in a display interface of a first document editing software(the electronic device including a display and a microphone: displaying, on the display, a text-entry user interface comprising a text entry area having a focus location, a virtual keyboard, and a dictation affordance, see par. [0010])
an instruction acquisition module, configured for obtaining a voice acquisition instruction (receiving, from the microphone, a natural language user input, determining whether the natural language user input comprises a pre-defined editing command, see par. [0006]; dictation-based editing can be used to modify text in a document, see par. [0254]; device 104 determines that the natural-language user input 820 includes a predetermined editing command, see par. [0273]);
 a voice acquisition module, configured for obtaining a voice of interest according to the voice acquisition instruction (modifying the textual data based on the predefined editing command, see par. [0006]; Method 1000 can be performed using one or more electronic devices that include speech recognition and natural-language processing capabilities, see par. [0356]);
a recognition module, configured for recognizing a text corresponding to the voice of interest in the first document editing software (modifying the textual data based on the predefined editing command, see par. [0006]; Method 1000 can be performed using one or more electronic devices that include speech recognition and natural-language processing capabilities, see par. [0356]); 
a text moving module, configured for adding the text corresponding to the voice of interest into a plurality of documents to be edited opened by the first document editing software (allow user to modify text by dictating editing commands, see par. [0254]; and text input module 234, search module 251 includes executable instructions to search for text, music, sound, image, video, and/or other files in memory 202 that match one or more search criteria e.g., one or more user-specified search terms, in accordance with user instructions, see par. [0129])). 
However Gruber does not teach a format modifying module, configured for automatically modifying the format of the text in respective documents to the format of an original text in the respective documents to be edited
In the same field of endeavor Johansson teaches a real-time multimedia event reporting system and method that enable reporters to generate accurate reports or contents simultaneously in multiple languages accessible by users from anywhere in any form in real-time as the live event proceeds. The disclosed system also enhances the real-time performance of the reporting process by enabling dynamic adjustment to the speech transcription operating parameters and by providing real-time editing of transcribed text using configurable event-specific text representations, see abstract. According to an example embodiment, when speech is detected from a speaker. This generates a signal to the real-time editor 60, which in turn accesses the location representation of source 14 stored in memory, retrieves the associated identity representation of source 14, and incorporate at least a portion of the associated identity representation of source 14 into the transcribed text 32, with any suitable modification or formatting thereof, which may comprise the time the audio 12 was detected, see par. [0078]. The real-time editor 60 accesses the stored data representing the location of the commissioner, and obtains the stored data representing the identity of the commissioner. The real-time editor 60 may perform formatting on the identity representation if need be, to produce a text representation of the identity. For example, the real-time editor 60 may prefix the identity text with timestamp, and/or add punctuations as appropriate, as in: "@ 10:45:57 THE COMMISSIONER:". The real-time editor 60 then incorporates this formatted text into the transcription text stream 32, see par. [0079].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Gruber with the Johansson reference for the benefit of enhancing the real-time performance of the reporting process by enabling dynamic adjustment to the speech transcription operating parameters and by providing real-time editing of transcribed text using configurable event-specific text representations, see abstract.
Regarding claim 9 Gruber teaches the apparatus according to claim 8, wherein the voice acquisition instruction is a selecting instruction; the voice acquisition module is specifically configured for selecting one or more voice carrier files from stored voice carrier files as the voice of interest according to the selecting instruction ((selectively provide information e.g. user data stored on the device, see par. [0094]). 
Regarding claim 12 Gruber teaches the apparatus according to claim 8, wherein the voice acquisition instruction is a recording instruction; the voice acquisition module is specifically configured for: recording a voice by using an audio input device and using the recorded voice as the voice of interest (audio circuitry receives sound signals from microphone, see par. [0090]). 
Regarding claim 13 Gruber teaches the apparatus according to claim 8, wherein the text moving module is specifically configured for: adding the text into a location to be inserted in the document to be edited, wherein the location to be inserted is a location of a mouse cursor, or a location of a touch screen cursor (device adds the transcribed text to the previously obtained text by appending transcribed text to the end of the previously obtained text by inserting it at a focus location such as a location of a cursor, see par. [0267]). 
Regarding claim 14 Gruber teaches the apparatus according to claim 13, wherein the device further comprises: a format modifying module, configured for modifying the format of the text to the format of text in the document to be edited after adding the test into the document to be edited, the format comprising one or more of font, font size, color and line spacing (modifying the textual data comprises modifying a visual formatting of the textual data, such as underlining, italicizing, striking through, changing letters to uppercase or lowercase, capitalizing etc. see par. [0295]). 
Regarding claim 15 Gruber teaches an electronic device, wherein it comprises a processor and a memory, the memory is configured for storing a computer program; the processor is configured for implementing steps of the method according to claim 1 when executing the program stored in the memory (see figure 6B). 
Regarding claim 16 Gruber teaches a non-transitory computer readable storage medium, wherein the computer readable storage medium stores a computer program, and the computer program implements steps of the method according to claim 1 when being executed by a processor (non-transitory computer readable storage medium, see par. [0007]). 
Claim 18, 4, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber U.S. PAP 2017/0263248 A1, in view of Johansson U.S. PAP 2014/01280667 A1, further in view of of Lee U.S. PAP 2009/0177300 A1.

Regarding claim 18 Gruber in view of Johansson does not disclose the method according to claim 1, wherein the voice acquisition instruction is an extracting instruction; obtaining a voice of interest according to the voice acquisition instruction comprises: obtaining a voice start point and a voice termination point in a voice carrier file through a voice extracting instruction; extracting a voice segment between the voice start point and the voice termination point in the voice carrier file as a voice of interest.
In the same field of endeavor Lee teaches a system which can utilize audio files containing given content having a first frequency characteristic corresponding to the spoken voice of one or more individuals, see par. [0008]. The media device may store audio data files in memory. The start and end times of the audio data file may also be specified in "start" and "end" tags respectively, see par. [0083]. Body 1004 of audio data file 1000 may also include an indication of the sections of the audio data file that a user wants to alter. As an example, tags "alter_start_n" and "alter_end_n" may signify the start and end times of the nth section of the audio data file that a user wants to alter. If a user selects a section of the audio data file to alter, the media device may create tags in audio data file 1000 to specify the section that has been selected, see par. [0084]. In some embodiments, a user may provide the input for both tags "alter_start_n" and "alter_end_n". For example, a user may use the media device to supply the media device with the start and end times of selected audio data files. In other embodiments, an audio data file may contain a first tag that labels the beginning of the audio data file as the beginning of a user-selected audio data file (e.g., the "alter_start_n" tag). While a user is playing the audio data file, the user may instruct the media device to establish a second tag to indicate the end of the user-selected audio data file (e.g., the "alter_end_n" tag), see par. [0085]. 
It would have been obvious to one of ordinary skill in the art to combine the Gruber in view of Johansson invention with the teachings of Lee for the benefit of adjusting audio output signals to emphasize important parts of the transcription, see par. [0004]. 
Regarding claim 4 Gruber in view of Johansson does not teach the method according to claim 18, wherein obtaining a voice start point and a voice termination point in a voice carrier file according to the extracting instruction comprises: determining the voice start point and the voice termination point in the voice carrier file by using a location of a mouse cursor, or determining the voice start point and the voice termination point in the voice carrier file by using a location of a touch screen cursor.
Lee teaches the method according to claim 18, wherein obtaining a voice start point and a voice termination point in a voice carrier file according to the extracting instruction comprises: determining the voice start point and the voice termination point in the voice carrier file by using a location of a mouse cursor, or determining the voice start point and the voice termination point in the voice carrier file by using a location of a touch screen cursor (user input component 106 could also be a mouse, keyboard, audio trackball, slider bar, one or more buttons, media device pad, dial, keypad, click wheel, switch, touch screen, any other input component or device, and/or a combination thereof. User input component 106 may also include a multi-touch screen such as that shown in FIG. 2, see par. [0021]). 
It would have been obvious to one of ordinary skill in the art to combine the Gruber in view of Johansson invention with the teachings of Lee for the benefit of adjusting audio output signals to emphasize important parts of the transcription, see par. [0004]. 
Regarding claim 11 Gruber in view of Johansson  does not teach the apparatus according to claim 19, wherein the interval acquisition sub-module is specifically configured for: determining the voice start point and the voice termination point in the voice carrier file by using a location of a mouse cursor, or determining the voice start point and the voice termination point in the voice carrier file by using a location of a touch screen cursor.
Lee teaches the apparatus according to claim 19, wherein the interval acquisition sub-module is specifically configured for: determining the voice start point and the voice termination point in the voice carrier file by using a location of a mouse cursor, or determining the voice start point and the voice termination point in the voice carrier file by using a location of a touch screen cursor (user input component 106 could also be a mouse, keyboard, audio trackball, slider bar, one or more buttons, media device pad, dial, keypad, click wheel, switch, touch screen, any other input component or device, and/or a combination thereof. User input component 106 may also include a multi-touch screen such as that shown in FIG. 2, see par. [0021]).
It would have been obvious to one of ordinary skill in the art to combine the Gruber invention with the teachings of Lee for the benefit of adjusting audio output signals to emphasize important parts of the transcription, see par. [0004]. 
Regarding claim 19 Gruber in view of Johansson does not teach the apparatus according to claim 8, wherein the voice acquisition instruction is an extracting instruction; the voice acquisition module comprises: an interval acquisition sub-module, configured for obtaining a voice start point and a voice termination point in a voice carrier file according to the extracting instruction; an extracting sub-module, configured for extracting a voice segment between the voice start point and the voice termination point in the voice carrier file as the voice of interest.
In the same field of endeavor Lee teaches a system which can utilize audio files containing given content having a first frequency characteristic corresponding to the spoken voice of one or more individuals, see par. [0008]. The media device may store audio data files in memory. The start and end times of the audio data file may also be specified in "start" and "end" tags respectively, see par. [0083]. Body 1004 of audio data file 1000 may also include an indication of the sections of the audio data file that a user wants to alter. As an example, tags "alter_start_n" and "alter_end_n" may signify the start and end times of the nth section of the audio data file that a user wants to alter. If a user selects a section of the audio data file to alter, the media device may create tags in audio data file 1000 to specify the section that has been selected, see par. [0084]. In some embodiments, a user may provide the input for both tags "alter_start_n" and "alter_end_n". For example, a user may use the media device to supply the media device with the start and end times of selected audio data files. In other embodiments, an audio data file may contain a first tag that labels the beginning of the audio data file as the beginning of a user-selected audio data file (e.g., the "alter_start_n" tag). While a user is playing the audio data file, the user may instruct the media device to establish a second tag to indicate the end of the user-selected audio data file (e.g., the "alter_end_n" tag), see par. [0085]. 
It would have been obvious to one of ordinary skill in the art to combine the Gruber in view of Johansson invention with the teachings of Lee for the benefit of adjusting audio output signals to emphasize important parts of the transcription, see par. [0004]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656